Citation Nr: 0014722	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from September 23, 
1996 to November 15, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a left knee disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran was treated for a left hamstring strain and 
left knee pain in service; the conditions resolved without 
chronic residual disability.  

3.  The medical evidence does not show that the veteran 
currently has a left knee disability as a result of an injury 
or incident in service.  

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a left knee disability is 
plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a left knee disability.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was seen on 
October 11, 1996, for complaints of pain in the left knee and 
thigh, which he experienced when he ran, squatted, or walked.  
Clinical evaluation revealed tenderness over the left 
adductor muscle group of the left thigh.  He walked with a 
limp.  There was also pain on strength testing of the left 
leg.  There was no edema or ecchymosis.  The diagnosis was 
adductor/vastus medalis oblique muscle strain in the left 
thigh.  Exercises were recommended.  The veteran was seen 
again on October 15, 1996.  He reported that his symptoms 
were improving, but he was still unable to run.  Clinical 
evaluation was unremarkable except for complaints of pain 
upon palpation at the mid-posterior aspect of the left knee.  
There was no deformity or effusion in the knee, and the joint 
was stable.  He was able to walk without a limp.  The 
diagnosis was mild left hamstring strain and left ilio-tibial 
band syndrome.  Continued stretches and exercises were 
recommended.  

The veteran returned to the clinic on October 18, 1996.  He 
reported that his symptoms had improved.  Physical 
examination revealed that he demonstrated full range of 
motion of the left knee with only trace tenderness upon 
palpation at the mid-posterior aspect of the knee.  The 
assessment was resolved hamstring strain, and resolving ilio-
tibial band syndrome.  He was returned to full duty.  On 
October 28, 1996, the veteran reported left posterior knee 
pain with running and marching.  He stated that he had a poor 
running time, and had never been a good runner.  Physical 
examination was unremarkable except for tenderness upon 
palpation at the mid-posterior aspect of the left knee.  
There was no deformity or ecchymosis in the knee and the 
joint was stable.  The examiner diagnosed posterior left knee 
pain with questionable etiology.  

The veteran was seen on October 30, 1996, for similar 
complaints.  He reported that his condition had improved, but 
he had developed left knee pain while sitting the previous 
evening.  He again stated that he had never been able to run, 
and he had recently failed the pull-ups test.  Physical 
examination of the left was unremarkable except for some 
trace effusion and tenderness at the mid-posterior aspect of 
the knee.  His gait was normal and the left knee joint was 
described as stable.  The assessment was mild patellofemoral 
syndrome.  An incapability separation was recommended for 
chronic knee pain due to a biomechanical anomaly.  A record 
dated November 12, 1996 indicated that the veteran was 
qualified for separation from service, and that no defects 
had been noted which would disqualify him from the 
performance of his duties.  

In January 1997, the veteran filed a claim for service 
connection for chronic knee pain.

At a VA general medical examination in May 1997, the veteran 
reported that he was discharged from active military service 
due to patellofemoral syndrome.  At present, he complained of 
recurrent aching in the left knee.  He was upset that he was 
no longer able to run or participate in sports.  Clinical 
evaluation of the left knee revealed full range of motion, 
adequate strength, and no crepitus.  There was no evidence of 
any bulge or ballottement.  There was no increased warmth, 
and no evidence of collateral cruciate or meniscal injury.  
Patellar compression test was negative.  The assessment was 
patellofemoral syndrome of the left knee.  An orthopedic 
evaluation with appropriate X-rays was recommended.  

At a VA orthopedic examination in May 1997, the veteran 
reported constant pain in his left knee.  He indicated that 
he was treated for a pulled hamstring in service, and he was 
told that this injury eventually caused patellofemoral 
syndrome.  He also reported that he had been told that the 
cartilage in his left knee had worn away as a result.  He 
remarked that he was now only able to walk a couple of 
hundred feet before he had to stop.  He was currently 
employed as a pizza deliveryman.  Clinical evaluation of the 
left knee revealed that it was grossly normal.  There was no 
swelling, tenderness, discoloration, fluid, or deformities.  
Both knees demonstrated full range of motion.  There was no 
abnormal valgus varus motion in the extended position of the 
knee.  He was able to squat and rise normally.  Clinical 
evaluation of the hamstring group of the left thigh was also 
normal.  There was no tenderness, swelling, or deficiency in 
the muscles.  The examiner strapped five pound weights on the 
left ankle and was able to extend the knee repetitively 50 
times without pain or a decrease in function other than 
eventual tiring.  His flexors were also tested with similar 
results.  X-rays were negative.  The examiner concluded that 
the veteran's reported internal derangement of the knee due 
to the hamstring strain in service was not credible.  The 
final diagnoses were normal left knee, and hamstring strain 
with complete resolution.  

At a personal hearing before a hearing officer at the RO in 
February 1999, the veteran testified that he began to have 
problems with his left knee during boot camp.  One day they 
did not stretch as much, and the muscle in his left thigh got 
tight.  He was treated with anti-inflammatory medication and 
given crutches to walk.  He again tried to run but continued 
to experience pain in his left thigh and knee.  He was told 
that he had a biomechanical anomaly and patellofemoral 
syndrome.  He has continued to have difficulty with the knee 
since his separation from service, and he self-treated the 
condition with medication.  He was employed as a pizza 
deliveryman, but he was only able to walk a short distance 
before it began to hurt.  The knee was often tender, and 
sometimes swelled.  He was no longer able to ski and he had 
difficulty driving.  The veteran's mother testified that the 
veteran was physically active from the time he was a young 
child and he never had any problems with his knee.  He was a 
good student, did not get into trouble, and earned good 
grades.  

In April 1999, the veteran's representative requested that 
the veteran be granted additional time to submit further 
medical evidence.  She indicated that the veteran was 
scheduled for a private orthopedic examination in June 1999.  
No additional evidence was received.  In a Report of Contact, 
dated in July 1999, the representative stated that the 
veteran had missed his appointment and had no evidence to 
submit at this time.  




II.  Analysis

The threshold question on this case is whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld an 
earlier decision of the United States Court of Appeals for 
Veterans Claims which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  See 
also Morton v. West, 12 Vet. App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet. App. 184 
(1999) (en banc order).  

In order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table), and Epps, supra.  Although the claim need 
not be conclusive, the statute [38 U.S.C.A. §5107] provides 
that [the claim] must be accompanied by evidence" in order 
to be considered well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet. App. 124, 127 (1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Magana v. Brown, 7 Vet. App. 224 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Service medical records indicate that the veteran was seen on 
several occasions for complaints of left thigh and knee pain.  
The initial assessments were left hamstring strain and 
patellofemoral syndrome.  Conservative treatment, including 
stretching and exercises, was provided, and the conditions 
were noted to be resolving.  He was subsequently discharged 
from service due to incapability.  A VA general medical 
examination in May 1997 revealed no objective findings of a 
left knee disability and recommended that an orthopedic 
examination be conducted.  The diagnosis provided of 
patellofemoral syndrome left knee was clearly based on the 
veteran's history as no abnormal findings were noted on the 
examination.  At a VA orthopedic examination in May 1997, the 
veteran's left knee was found to be grossly normal.  The knee 
demonstrated full range of motion without pain and without 
functional impairment.  There was no evidence of swelling, 
tenderness, discoloration, or deformity in the knee.  X-rays 
were negative.  The final diagnoses were normal left knee and 
left hamstring pull with complete resolution.  Based on this 
evidence, the Board finds that there is no current objective 
medical evidence that the veteran has a left knee disability.  
Without such evidence to establish the presence of the left 
knee disability claimed on appeal, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consequently, 
the veteran has failed to present evidence of a well grounded 
claim, and service connection for a left knee disability must 
be denied.  

To the extent that the veteran and his mother assert that he 
currently has a left knee disorder that was incurred in 
service, the Board notes that the record does not indicate 
that either of them has any professional medical expertise.  
See King, supra.  Therefore, their assertions of medical 
diagnosis and causation, sincere though they may be, are not 
probative, because lay persons are not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 

404 (1998).  See also Espiritu, Moray, Grottveit, supra.  
Thus, their statements alone cannot constitute evidence to 
render the claim well grounded.  


ORDER

Entitlement to service connection for a left knee disability 
is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

